In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00185-CR
         ______________________________


      DESMOND DENARD BROWN, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 34659-B




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

        Desmond Denard Brown filed pro se a notice of appeal August 26, 2008, appealing from a

judgment that imposed his sentence December 12, 2006.

        A timely notice of appeal is necessary to invoke this Court's jurisdiction. Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). Rule 26.2(a) of the Texas Rules of Appellate Procedure

prescribes the time period in which a notice of appeal must be filed by a defendant in order to perfect

appeal in a criminal case. A defendant's notice of appeal is timely if filed within thirty days after the

day sentence is imposed or suspended in open court, or within ninety days after sentencing if the

defendant timely files a motion for new trial. TEX . R. APP . P. 26.2(a); Olivo, 918 S.W.2d at 522. No

motion for new trial was filed. The last date Brown could timely file his notice of appeal was

January 11, 2007, thirty days after the day the sentence was imposed in open court. See TEX . R. APP .

P. 26.2(a)(1).

        In addition to the notice of appeal being untimely filed, the certification of right of appeal

shows that Brown waived his right of appeal.

        Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX . R. APP . P. 25.2(d). Because the trial court's certification

affirmatively shows Brown has no right of appeal, and because the record before us does not reflect

that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005),

we must dismiss the appeal.



                                                   2
      Brown has failed to perfect his appeal. We dismiss the appeal for want of jurisdiction.



                                                   Jack Carter
                                                   Justice

Date Submitted:      September 3, 2008
Date Decided:        September 4, 2008

Do Not Publish




                                              3